|, AMY, J.,
dissenting in part.
I respectfully dissent from that portion of the majority opinion reversing the trial court’s finding that no award was appropriate for aggravation of a pre-existing mental condition. I find no manifest error in the trial court’s determination. Further, the trial court determined that no physical injury was caused by the accident. Absent physical injury, I believe that any award for mental damages is possible only in the presence of certain circumstances. See White v. Monsanto Co., 585 So.2d 1205 (La.1991); Moresi v. State Through Dept. of Wildlife and Fisheries, 567 So.2d 1081 (La.1990); Powell v. Brookshire’s Grocery Co., Inc., 30,047 (La.App. 2 Cir. 12/10/97); 705 So.2d 286. In Moresi, 567 So.2d at 1096, the supreme court explained that recovery has generally been limited to the type of case where there is “the especial likelihood of genuine and serious mental distress, arising from the special circumstances, which serves as a guarantee that the claim is not spurious.” In my opinion, this case does not present the type of special circumstances described by the supreme court.